ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1967-03-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASE
(DENMARK/FEDERAL REPUBLIC OF GERMANY)

ORDER OF 8 MARCH 1967

1967

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(DANEMARK/REPUBLIQUE FEDERALE D’ALLEMAGNE)

ORDONNANCE DU 8 MARS 1967
Official citation:

North Sea Continental Shelf (Denmark/Federal Republic of Germany),
Order of 8 March 1967, I.C.J. Reports 1967, p. 3

Mode officiel de citation:

Plateau continental de la mer du Nord (Danemark/République fédérale
d’ Allemagne), ordonnance du 8 mars 1967, C.I.J. Recueil 1967, p. 3.

 

Ne de vente: 309

 

 
1967
8 March
General List:
No. 51

INTERNATIONAL COURT OF JUSTICE

YEAR 1967

8 March 1967

NORTH SEA CONTINENTAL SHELF CASE

(DENMARK/FEDERAL REPUBLIC OF GERMANY)

ORDER

The Judge discharging the duties of President of the International
Court of Justice under Article 12 of the Rules of Court,

Having regard to Articles 40 and 48 of the Statute of the Court and
to Articles 32 and 37 of the Rules of Court,

Whereas, by a letter of 16 February 1967, received in the Registry on
20 February 1967, the Minister of Foreign Affairs of the Kingdom of the
Netherlands transmitted to the Registrar an original copy, signed at
Bonn on 2 February 1967 for the Government of the Kingdom of Den-
mark and the Government of the Federal Republic of Germany, of a
Special Agreement for the submission to the International Court of
Justice of a difference between Denmark and the Federal Republic of
Germany concerning the delimitation, as between Denmark and the
Federal Republic of Germany, of the continental shelf in the North Sea;

Whereas the Netherlands Minister of Foreign Affairs also attached to
his letter an original copy, signed at Bonn on 2 February 1967 for the
Governments of Denmark, the Federal Republic of Germany and the
Netherlands, of a Protocol in which provision is made for the notification
by the Netherlands Government of the said Special Agreement to the
International Court of Justice;

Whereas Article 3 of the Special Agreement provides for its entry into
force on the day of signature thereof;

4
4 NORTH SEA CONTINENTAL SHELF (ORDER OF 8 IIT 67)

Whereas, by letters dated 20 February 1967, the Governments of
Denmark and the Federal Republic of Germany were duly informed of
the notification of the Special Agreement;

Whereas, by a letter of 22 February 1967, the Danish Ambassador to
the Netherlands informed the Registrar of the appointment of Mr. Bent
Jacobsen, barrister at the Supreme Court of Denmark, as Agent of
Denmark;

Whereas, by a letter of 1 March 1967, the Ambassador of the Federal
Republic of Germany to the Netherlands informed the Registrar of the
appointment of Professor Dr. Giinther Jaenicke, of the Johann Wolfgang
Goethe University, as Agent of the Federal Republic of Germany;

Whereas Article 2 of the Special Agreement recites the agreement of
the Parties that, without prejudice to any question of burden of proof
which might arise, written pleadings should be presented to the Court in
the order stated below:

(1) a Memorial of the Federal Republic of Germany to be submitted
within six months from the notification of the Special Agreement;

(2) a Counter-Memorial of Denmark to be submitted within six months
from the delivery of the German Memorial;

(3) a German Reply followed by a Danish Rejoinder to be delivered
within such time-limits as the Court may order;

Taking this agreement into account, as provided for by paragraph 3
of Article 37 of the Rules of Court,

Fixes 21 August 1967 as the time-limit for the filing of the Memorial
of the Federal Republic of Germany and 20 February 1968 as the time-
limit for the filing of the Counter-Memorial of Denmark:

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this eighth day of March, one thousand
nine hundred and sixty-seven, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Kingdom of Denmark and to the Government of the Federal
Republic of Germany respectively.

(Signed) Gerald FITZMAURICE,
Discharging the duties of President.

| (Signed) S. AQUARONE,
Registrar.
